Order unanimously affirmed. Memorandum: The rule that once an accusatory instrument has been filed the defendant cannot waive his constitutional right to counsel save in the presence of counsel, which was announced in People v Samuels (49 NY2d 218), has been held to apply only to cases on direct appeal at the time of that decision (People v Pepper, 53 NY2d 213). Inasmuch as defendant’s judgment of conviction on his plea of guilty was entered in February, 1977 and he did not pursue an appeal, he may not now invoke the rule of Samuels. “When a defendant admits his guilt and consents to the entry of judgment against him, he does so under the law then existing. Although the defendant would not, we may assume, have pleaded guilty had later decided cases * * * then been the law, he remains bound by his plea and his resulting conviction unless he can show that his plea was not a knowing and intelligent act.” (People v La Ruffa, 34 NY2d 242, 245-246, cert den 423 US 917.) (Appeal from order of Seneca County Court, De Pasquale, J. — vacate conviction.) Present — Simons, J. P., Hancock, Jr., Callahan, Denman and Moule, JJ.